Citation Nr: 0844682	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active military service from August 1963 to 
August 1969.  The veteran died on October [redacted], 2000.  The 
appellant is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

In February 2008, the Board reopened the appellant's claim 
and remanded the case to the RO for additional development of 
the record.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2000, at age 58 due to 
pancreatic cancer.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were noted.  

2.  At the time of his death, the veteran had not been 
granted service connection for any disability.  

3.  The veteran is not shown to have manifested complaints or 
findings of pancreatic cancer in service or for many years 
thereafter.  

4.  The fatal cancer of the pancreas is not shown to be due 
to the exposure to Agent Orange or any event or incident of 
the veteran's service.  

5.  The veteran is not shown to have had non-Hodgkin's 
lymphoma or other cancer that have been associated with 
exposure to Agent Orange for VA purposes.  

6.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's disability due to pancreatic cancer was not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may it presumed to have been incurred 
in service or to have been due to Agent Orange exposure 
therein.  38 U.S.C.A. § 1110, 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (2008).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in August 2003, April 2005 and 
February 2008, the appellant was generally furnished with 
notice of the type of evidence needed in order to 
substantiate her claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The appellant was also generally informed that she should 
send evidence in her possession that pertained to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and she was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on her behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical records and reports, and statements submitted 
by the appellant in support of the claim.  The Board also 
notes that this matter was remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In this case, the veteran died on October [redacted], 2000, at age 58 
due to pancreatic cancer.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were noted, and an autopsy was not performed.  

A submitted private medical statement also indicated that the 
veteran was shown to have with "non hodgkin's cancer 
secondary to pancreatic cancer."  However, this was not 
confirmed independently by submitted medical evidence.  At 
the time of his death, the veteran was not service-connected 
for any disability.  

The appellant does not contend, and the evidence does not 
establish, that the veteran had cancer of the pancreas 
developed in service or within one year of service.  Instead, 
she asserts that her husband was exposed to Agent Orange in 
the Republic of Vietnam and that this exposure was the cause 
his fatal cancer.  

In this regard, the Board notes that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

The veteran in this case served in the Republic of Vietnam.  
However, pancreatic cancer is not among the diseases 
identified in 38 C.F.R. § 3.309 as being associated by 
scientific studies with herbicide exposure.  

While non-Hodgkin's lymphoma is a presumptive disease 
associated with exposure to herbicide agents under 38 C.F.R. 
§ 3.309(e), this condition was not shown by the pertinent 
treatment records.  Thus, service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) is not warranted.  

There is also no competent evidence of a direct connection 
between the cause of the veteran's death and any other event 
or incident of his active service.  Here, the medical 
evidence clearly established that the fatal cancer of the 
pancreas did not have its clinical onset in service or for 
many years thereafter.  

As noted, the death certificate listed the cause of death as 
being pancreatic cancer.  The Board also notes that the 
veteran's private physician has opined in an October 2003 
report that the veteran's pancreatic carcinoma "could be 
related" to in-service Agent Orange exposure.  

The Board notes, however, service connection may not be based 
on speculation or remote possibility.  An opinion noting only 
that the veteran's condition "could" possibly be aggravated 
or related to service or a service-connected condition is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

The Board also notes that the veteran's cancer was not 
diagnosed until over thirty years after his discharge from 
the service.  The appellant in this regard has submitted no 
competent evidence that tends to link the veteran's 
pancreatic cancer to any event or incident of his active 
service.  

Based on the foregoing, the Board finds that the evidence 
preponderates against the claim of service connection for the 
cause of the veteran's death.  

As noted, service connection will be granted to a veteran 
that develops cancer in service or within one year of 
service.  38 C.F.R. § 3.303, 3.307, 3.309.  Here, the 
evidence does not support such a finding.  The provisions 
warranting presumptive service connection under 38 C.F.R. 
§ 3.309 also may not be favorably applied in this case.  In 
addition, the medical evidence case does not support a 
finding that any service-connected disability caused or 
contributed materially in producing or accelerating the 
veteran's death.  

At this point, the Board notes that VA did not seek a medical 
opinion in order to assist the appellant with her claim.  
Under VCAA, VA is obliged to obtain a medical opinion when 
the record contains competent evidence that the veteran has a 
current disability that may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between a current disability and 
service must be competent, and the appellant is required to 
show some causal connection between the disability and 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A finding of current disability alone is 
not enough.  Id.  

In this case, the record contains medical evidence 
identifying the cause of the veteran's death, but no 
competent evidence suggesting that such condition was related 
to the veteran's active service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  

On this record, without medical evidence to support the 
appellant's lay assertions, the Board finds that the evidence 
is sufficient to reach a favorable decision is this case.  In 
the absence of competent evidence to support the claim, 
service connection for the cause of the veteran's death must 
be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


